                Case 20-11542-KHK                 Doc 21-1        Filed 10/08/20 Entered 10/08/20 11:26:08                              Desc
                                                  Sch. I J        mailing matrix Page 1 of 5                                                     10/08/20 11:08AM




Fill in this information to identify your case:

Debtor 1                      Jose Eduardo Azero

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               20-11542                                                                      Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                               Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                 Not employed                               Not employed
       employers.
                                             Occupation            Retired                                     Occupational Therapist
       Include part-time, seasonal, or
       self-employed work.                   Employer's name                                                   Darryl Franklin

       Occupation may include student        Employer's address
                                                                                                               331 Park Street, NE
       or homemaker, if it applies.
                                                                                                               Vienna, VA 22180

                                             How long employed there?                                                   ??????

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $              0.00       $         6,235.67

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $           0.00              $   6,235.67




Official Form 106I                                                      Schedule I: Your Income                                                     page 1
           Case 20-11542-KHK                  Doc 21-1          Filed 10/08/20 Entered 10/08/20 11:26:08                                 Desc
                                              Sch. I J          mailing matrix Page 2 of 5                                                           10/08/20 11:08AM




Debtor 1   Jose Eduardo Azero                                                                    Case number (if known)    20-11542


                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $         6,235.67

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.     $                 0.00     $           983.67
     5b.    Mandatory contributions for retirement plans                                  5b.     $                 0.00     $             0.00
     5c.    Voluntary contributions for retirement plans                                  5c.     $                 0.00     $             0.00
     5d.    Required repayments of retirement fund loans                                  5d.     $                 0.00     $             0.00
     5e.    Insurance                                                                     5e.     $                 0.00     $             0.00
     5f.    Domestic support obligations                                                  5f.     $                 0.00     $             0.00
     5g.    Union dues                                                                    5g.     $                 0.00     $             0.00
     5h.    Other deductions. Specify:                                                    5h.+    $                 0.00 +   $             0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $           983.67
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $        5,252.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.     $                 0.00     $                0.00
     8b. Interest and dividends                                                           8b.     $                 0.00     $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.     $             0.00         $                0.00
     8d. Unemployment compensation                                                        8d.     $             0.00         $                0.00
     8e. Social Security                                                                  8e.     $           870.00         $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                0.00   $                      0.00
     8g. Pension or retirement income                                                     8g. $                 0.00   $                      0.00
     8h. Other monthly income. Specify: Contribution from Son                             8h.+ $              350.00 + $                      0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          1,220.00         $                 0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              1,220.00 + $         5,252.00 = $            6,472.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                         0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.    $           6,472.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
         No.
         Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                          page 2
           Case 20-11542-KHK                       Doc 21-1            Filed 10/08/20 Entered 10/08/20 11:26:08                               Desc
                                                   Sch. I J            mailing matrix Page 3 of 5                                                   10/08/20 11:08AM




Fill in this information to identify your case:

Debtor 1                Jose Eduardo Azero                                                                   Check if this is:
                                                                                                              An amended filing
Debtor 2                                                                                                      A supplement showing postpetition chapter
(Spouse, if filing)                                                                                              13 expenses as of the following date:

United States Bankruptcy Court for the:    EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           20-11542
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
             Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and             Yes.    Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                     each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                   No
      dependents names.                                                                                                                  Yes
                                                                                                                                         No
                                                                                                                                         Yes
                                                                                                                                         No
                                                                                                                                         Yes
                                                                                                                                         No
                                                                                                                                         Yes
3.    Do your expenses include                    No
      expenses of people other than
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                           4. $                            1,872.00

      If not included in line 4:

      4a. Real estate taxes                                                                                4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                     4b.    $                             0.00
      4c. Home maintenance, repair, and upkeep expenses                                                    4c.    $                             0.00
      4d. Homeowner’s association or condominium dues                                                      4d.    $                           120.00
5.    Additional mortgage payments for your residence, such as home equity loans                            5.    $                             0.00




Official Form 106J                                                    Schedule J: Your Expenses                                                           page 1
           Case 20-11542-KHK                     Doc 21-1            Filed 10/08/20 Entered 10/08/20 11:26:08                                      Desc
                                                 Sch. I J            mailing matrix Page 4 of 5                                                            10/08/20 11:08AM




Debtor 1     Jose Eduardo Azero                                                                        Case number (if known)      20-11542

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 140.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  60.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 170.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                500.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                120.00
10.   Personal care products and services                                                    10. $                                                 150.00
11.   Medical and dental expenses                                                            11. $                                                 250.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 120.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  75.00
14.   Charitable contributions and religious donations                                       14. $                                                  50.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                     0.00
      15b. Health insurance                                                                15b. $                                                     0.00
      15c. Vehicle insurance                                                               15c. $                                                     0.00
      15d. Other insurance. Specify:                                                       15d. $                                                     0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Wife's car payment (Honda)                                          21. +$                                                515.00
      Wife's second car payment (Ford Edge)                                                       +$                                               480.00
      Wife's 3rd car payment (Ford Ranger)                                                        +$                                               360.00
      Wife's car insurance                                                                        +$                                               329.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       5,311.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       5,311.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               6,472.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              5,311.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              1,161.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
Jose Eduardo Case  20-11542-KHK
                Azero             Doc 21-1     Filed
                                       Jefferson      10/08/20
                                                  Capital Systems Entered 10/08/20 11:26:08   Desc
13930 New Braddock Road           Sch. PO
                                       I JBoxmailing
                                                 7999    matrix  Page 5 of 5
Centreville, VA 20121                  Saint Cloud, MN 56302-9617

      x
      a
      M
      s
      A
      o
      t
      i
      d
      e
      r
      C
      {
      1
      k
      b
      }




Atlas Acquisitions, LLC                Jefferson Capital Systems, LLC
Assignee of Credit One Bank            PO Box 7999
294 Union St                           Saint Cloud, MN 56302-9617
Hackensack, NJ 07601


Capital One                            Jefferson Capital Systems, LLC
Attn: Bankruptcy                       PO Box 7999
Po Box 30285                           Saint Cloud, MN 56302
Salt Lake City, UT 84130


Clean-Side,Inc                         Merrick Bank
Serve: Rima Misleh, Reg. Agent         c/o Resurgent Capital services
2073 Madrillon Rd                      PO Box 10368
Vienna, VA 22182                       Greenville, SC 29603-0368


Coleman & Wood                         Pnc Mortgage
10007 Cotton Farm Rd                   Attn: Bankruptcy
Fairfax, VA 22032                      Po Box 8819
                                       Dayton, OH 45401


County of Fairfax                      Recivable Management Services. LLC
Serve: County Attorney                 Attn: Bankruptcy
12000 Govt. Center Pkwy, #549          240 Emery Street
Fairfax, VA 22035                      Bethlehem, PA 18015


County of Fairfax                      Singleton's Grove HOA
Office of County Attorney              13998 Park East Circle
12000 Govt. Center Pkwy, #549          Chantilly, VA 20151
Fairfax, VA 22035


First Savings Bank                     West Capital Financial Service
Attn: Bankruptcy                       Serve: Secretary of Commonweal
Po Box 5019                            5775 Roscoe Court
Sioux Falls, SD 57117                  San Diego, CA 92123


I C System
Po Box 64378
Saint Paul, MN 55164




Inova Healthcare Services
Serve: CT Corp Sys., Reg. Agen
4701 Cox Rd, Suite 285
Glen Allen, VA 23060
